Blandford, Justice.
. The question here is, whether the lien of an attorney for services done and performed in defending a homestead against creditors and in preserving the same for the benefit of the beneficiaries therein is good and binding on the property so set apart ? We answer that it is. It is in the nature of labor done and purchase money thereon. Public policy demands this answer. Without some security of this sort those who are entitled to homestead exemptions might entirely fail of their rights without the benefit of the services of a lawyer; these services in procuring the land are as sacred and important as the services of the carpenter in building the house thereon, and stand upon the like footing of justice and equity.*
Judgment reversed.

Contrast Collier et al., ex'rs, vs. Simpson et al., 74 Ga., 697.